UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4282



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEAT SHAUN WINGATE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:03-cr-00015-MJP-1)


Submitted:   October 10, 2007             Decided:   October 23, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, P.C., Columbia, South
Carolina, for Appellant. Stanley D. Ragsdale, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Keat Shaun Wingate appeals his 240-month sentence imposed

by the district court following resentencing.      Wingate pleaded

guilty to one count of conspiracy to distribute 50 grams or more of

cocaine base, in violation of 21 U.S.C. § 846 (2000).   The district

court originally sentenced Wingate to 262 months’ imprisonment,

based upon its mandatory application of the sentencing guidelines,

and its enhancement of Wingate’s base offense level based upon

facts found by a preponderance of the evidence by the court and not

charged in the indictment or admitted by Wingate, in violation of

the Supreme Court’s directive in United States v. Booker, 543 U.S.

220 (2005), which case was decided after the original sentencing,

but before Wingate’s appeal.   We affirmed Wingate’s conviction and

held that the district court correctly determined Wingate’s base

offense level, but vacated his sentence in light of Booker.

          On remand, the district court sentenced Wingate to 135

months’ imprisonment, below the applicable mandatory statutory

minimum sentence.   The Government appealed, contending that the

district court erred in sentencing Wingate below the twenty-year

statutory mandatory minimum sentence.   We remanded the case again,

directing the district court to consider the application of the

mandatory minimum sentence, as well as the constitutional and

statutory sentencing mandates espoused in Booker.       The district




                               - 2 -
court then imposed the statutory mandatory minimum sentence of 240

months’ imprisonment, and a ten-year term of supervised release.

           Wingate again appeals.           His counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal, but again challenges

Wingate’s sentence.         Wingate was given an opportunity to file a

supplemental pro se brief, but has not done so.

           We find that the district court sentenced Wingate to the

240-month term of imprisonment following proper application of the

appropriate statutory and constitutionally mandated factors, after

consideration of the information and arguments presented to it in

the course of the sentencing hearings, and we further find that it

adequately explained its reasons for imposing a sentence at the

statutory mandatory minimum.         The district court fully complied

with the mandates of Booker, and Wingate’s resulting sentence was

reasonable and not in violation of his Sixth Amendment rights.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Wingate’s sentence.                 This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this   court    for   leave   to   withdraw   from


                                     - 3 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -